DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 11, 12, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Valiquette (US PGPUB 20150237807 A1) in view of Weathers (US PGPUB 20140026260) and Renzhong (CN Application 106718082A) hereinafter Valiquette, Weathers and Renzhong.
Regarding claim 1, Valiquette teaches a system for large scale, aseptic production of arbuscular mycorrhizal fungi (AMF), the system comprising: an upper stratum (see where canopy of plant grows in upper region of inner insert 24, Fig. 2) into which the canopy of a plant can grow; a lower stratum (see where rootzone grows in lower region of inner insert 24 between trough like recipient 22 and numerous holes 44; Figs. 2 & 3) comprising a chamber (trough like recipient; Figs. 1 & 2), into which the plant's rootzone can grow (see Fig. 2); a support structure (screen-like threads 46; Fig. 4), which separates the upper stratum (see where canopy of plant grows in upper region of inner insert 24, Fig. 2) from the 
Valiquette is silent about an aeroponic chamber, the upper stratum being separated from the lower stratum by a 50-micron to 100-micron mesh, the ultrasonic nebulizer is used to atomize liquid compositions and wherein the nebulized compositions comprise natural stimulator compounds and, optionally water, nutrients, or a combination thereof.
Valiquette further teaches an aeroponic culture system wherein plant roots are kept moist by a continuous mist of nutrient water in a closed environment (Page 2, paragraph [0021]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Valiquette to incorporate the teachings of Valiquette to provide an aeroponic chamber as doing so would allow increased nutrient absorption by the rootzone which would more quickly increase the growth of the plants, as understood by one of ordinary skill in the art.
Weathers teaches a plant and fungi micropropagation method, wherein the upper (exterior of growth chamber 12; Fig. 2) and lower strata (interior of growth chamber 12; Fig. 2) are further separated by a 50-micron to 100-micron mesh (nylon strips 10 can have openings of 50 micron or 90 micron; the size of the mesh used can be determined based on the size of the roots of the plants which are being grown; Fig. 2; Page 3 paragraph [0032]).

Renzhong teaches a fungi culture shelf with humidity regulation, wherein the ultrasonic nebulizer (ultrasonic atomizer 9; Fig. 1) is used to atomize liquid compositions (ultrasonic atomizer atomizes clean water from the water storage box 7; Paragraph [0024)). Renzhong further teaches wherein the atomized liquid compositions can comprise water (ultrasonic atomizer atomizes clean water from the water storage box 7; Paragraph [0024)]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Valiquette to incorporate the teachings of Renzhong to provide an ultrasonic nebulizer which atomizes water as doing so would provide a watering method for the AMF system that can effectively distribute water throughout the chamber where it can reach the roots of the plants, as understood by one of ordinary skill in the art. 
Regarding claim 6, Valiquette as modified teaches the limitations of claim 1, as indicated above and further teaches wherein the AMF initially grow and attach to plant roots in the upper stratum before growing into the lower stratum (Valiquette - soil medium 36 in inner insert 26 is inoculated with the fungi which infect the rootzone and the infected rootzone continues growth through numerous holes 44; page 12, paragraph [0210]; Fig. 11).
Regarding claim 11, Valiquette as modified teaches the limitations of claim 1, as indicated above and further teaches a system comprising a natural or artificial light source (Valiquette - see page 6, paragraph [0090]).

Regarding claim 13, Valiquette as modified teaches the limitations of claim 1, as indicated above and further teaches wherein the system is connected to a water source (Valiquette - see page 6, paragraph [0090)).
Regarding claim 14, Valiquette as modified teaches the limitations of claim 1, as indicated above and further teaches wherein the system is controlled by an automatic timer, which controls the timing and amount of light, water, nutrients, air and stimulators that are applied to the plants and fungi (Valiquette - see page 6, paragraph [0090]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Valiquette in view of Weathers and Renzhong  as applied to claims 1, 6 and 11-14 above, and further in view of Duponnois (US PGPUB 20100021515) and Bashan (Applied and Environmental Microbiology: Alginate Beads as Synthetic Inoculant Carriers for Slow Release of Bacteria That Affect Plant Growth, May 1986) hereinafter Valiquette, Weathers, Renzhong, Duponnois and Bashan.
Regarding claim 3, Valiquette as modified teaches the limitations of claim 1, as indicated above. Valiquette as modified does not teach wherein the AMF inoculum comprises sodium alginate beads, an inoculum of one or more species of AMF, and optionally, nutrients. 
Duponnois teaches wherein the AMF inoculum comprises sodium alginate beads, an inoculum of one or more species of AMF, and optionally, nutrients (inoculum is comprised of sodium alginate solution which can be used to make sodium alginate beads, per Duponnois paragraph [0041]).
.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Valiquette in view of Weathers and Renzhong  as applied to claims 1, 6 and 11-14 above, and further in view of Demaris (US PGPUB 20110138682) and Thompson (US PGPUB 20170356002), hereinafter Valiquette, Weathers, Renzhong, Demaris and Thompson.
Regarding claim 4, Valiquette as modified teaches the limitations of claim 1, as indicated above. Valiquette as modified does not teach wherein the soilless nutrient medium comprises sources of carbon, nitrogen, vitamins, minerals and lipids. 
Demaris teaches plant culture production, wherein a growth inoculum comprises sources of carbon, nitrogen, vitamins, and minerals (Page 4, paragraph [0030]). 
Thompson teaches methods for promoting plant health, wherein the soilless nutrient medium (see page 32, paragraph [0599]) comprises sources of lipids (phospholipids; Page 32, paragraph [0602]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Valiquette to incorporate the teachings of Demaris and Thompson to provide sources of carbon, nitrogen, vitamins and minerals to the nutrient medium as doing so would provide sources of essential nutrients that are necessary for plant growth, as understood by one of ordinary skill in the art.
Regarding claim 5, Valiquette as modified teaches the limitations of claim 4, as indicated above. Valiquette as modified further teaches wherein the soilless nutrient medium further comprises hydrophobic particles of vermiculite or perlite, sterile sphagnum peat moss, and/or ground dolomitic lime (Valiquette - vermiculite is located in a soilless substratum; See page 2, paragraph [0023]).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Valiquette in view of Weathers and Renzhong  as applied to claims 1, 6 and 11-14 above, and further in view of Greenshields (US PGPUB 20180201549), hereinafter Valiquette, Weathers, Renzhong and Greenshields.
Regarding claim 9, Valiquette as modified teaches the limitations of claim 1, as indicated above. Valiquette as modified does not teach wherein the natural stimulator compounds are bacterial- produced auxin (IAA), carotenoids or strigolactones (carotenoid derivatives), formononetin (biochanin A), or a combination thereof. 
Greenshields teaches compositions and methods of using those strains to enhance soil conditions and increase plant growth/yield, wherein the natural stimulator compounds are bacterial- produced auxin (IAA), carotenoids or strigolactones (carotenoid derivatives), formononetin (biochanin A), or a combination thereof (inoculant composition comprises biochanin A; Page 36, paragraph [0153]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Valiquette to incorporate the teachings of Greenshields to provide biochanin A as a natural stimulator compound as doing so would provide a method of weed management which would enhance the soil conditions.
Regarding claim 10, Valiquette as modified teaches the limitations of claim 9, as indicated above. Valiquette does not teach wherein biochanin A is added in a concentration of 0.1 to 400 ppm in the form of red clover extract and/or alfalfa sprout extract. 
Greenshields teaches wherein biochanin A is added in a concentration of 0.1 to 400 ppm in the form of red clover extract and/or alfalfa sprout extract.
It would have been an obvious to one having ordinary skill in the art at the time the invention was made as substitution of functional equivalent to substitute biochanin A of Valiquette as modified and further in view of Greenshields with red clover extract and/or alfalfa sprout extract with since a 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add biochanin A of Valiquette, as modified, in view of Greenshields in a concentration of 0.1 to 400 ppm since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. In re Aller, 105 USPQ 233. The motivation of adding biochanin A at a concentration of 0.1 to 400 ppm would be to provide a natural stimulator at a level that would enhance plant growth while avoiding the negative effects if applied at excessive concentrations.
Claims 15, 16, 17, 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Valiquette in view of Duponnois, Demaris, Weathers, Renzhong and Thompson, hereinafter Valiquette, Duponnois, Demaris, Weathers, Renzhong and Thompson.
Regarding claim 15, Valiquette teaches a method for cultivating an arbuscular mycorrhizal fungi (AMF), the method comprising: preparing inoculum of one or more species of AMF and nutrients (inoculation by AMF which also provide nutrients; Page 4, paragraph [0058]); preparing a soilless nutrient medium (non-soil medium; Page 12, paragraph [0204]); adding the soilless nutrient medium to a support structure of a growing system (inner insert 26 is filled with a growing medium; Page 12, paragraph [0209]), wherein the support structure comprises one or more containers (see Fig. 1), wherein the support structure separates an upper stratum of the growing system from a lower stratum of the aeroponic growing system (upper stratum and lower stratum are separated by inner insert 24; Fig. 1): adding plants to the soilless medium; and allowing the plants to germinate and grow into a plant having a canopy and roots (see Figs. 6-15, wherein a plant is growing in a non-soil medium and has roots 
Valiquette does not teach:
- a nutrient medium comprising a mixture of alginate beads with nutrients selected from water, nitrogen sources, carbon sources, vitamins and minerals, and lipids
- adding plant seeds to the soilless medium
- an aeroponic growing system
- a 50-micron to 100-micron mesh to separate the upper and lower strata
- an ultrasonic nebulizer
- a composition for stimulating AMF and root growth is applied to the roots 
However, Valiquette in the alternative does teach plants growing in the soilless medium. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to sow seeds directly into the soilless medium of Valiquette since it is well known to germinate seeds directly in a plant growth system as sowing seeds directly allows them to germinate within the system without the requirement of transplantation.
Duponnois teaches wherein the nutrient medium comprises sodium alginate beads (inoculum is comprised of sodium alginate solution which can be used to make sodium alginate beads, per Duponnois paragraph [0041]). 
Demaris teaches wherein a nutrient medium comprises sources of water, carbon, nitrogen, vitamins and minerals (Page 4, paragraph [0030]). 
Thompson teaches wherein a nutrient medium (see page 32, paragraph [0599]) comprises sources of lipids (phospholipids; Page 32, paragraph [0602]).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Valiquette to incorporate the teachings of Demaris to provide a nutrient medium comprised of sources of water, carbon, nitrogen, vitamins and minerals as doing so would provide sources of essential nutrients that are necessary for plant growth, as understood by one of ordinary skill in the art.
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Valiquette to incorporate the teachings of Thompson to add lipids to the nutrient medium as doing so would provide sources of essential nutrients that are necessary for plant growth, as understood by one of ordinary skill in the art.
Valiquette further teaches an aeroponic culture system wherein plant roots are kept moist by a continuous mist of nutrient water in a closed environment (Page 2, paragraph [0021]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Valiquette to incorporate the teachings of Valiquette to provide an aeroponic chamber as doing so would allow increased nutrient absorption by the rootzone which would more quickly increase the growth of the plants, as understood by one of ordinary skill in the art.
Weathers teaches a plant and fungi micropropagation method, wherein the upper (exterior of growth chamber 12; Fig. 2) and lower strata (interior of growth chamber 12; Fig. 2) are further separated by a 50-micron to 100-micron mesh (nylon strips 10 can have openings of 50 micron or 90 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Valiquette to incorporate the teachings of Weathers to provide 50-micron or 90-micron mesh to separate the upper and lower strata as doing so would allow growth of the rootzone through the mesh into the lower strata while also containing the nutrient medium, as understood by one of ordinary skill in the art.
Renzhong teaches a fungi culture shelf with humidity regulation, wherein the ultrasonic nebulizer (ultrasonic atomizer 9; Fig. 1) is used to atomize liquid compositions (ultrasonic atomizer atomizes clean water from the water storage box 7; Paragraph [0024)). Renzhong further teaches wherein the atomized liquid compositions can comprise water (ultrasonic atomizer atomizes clean water from the water storage box 7; Paragraph [0024)]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Valiquette to incorporate the teachings of Renzhong to provide an ultrasonic nebulizer which atomizes water as doing so would provide a watering method for the AMF system that can effectively distribute water throughout the chamber where it can reach the roots of the plants, as understood by one of ordinary skill in the art.
Regarding claim 16, Valiquette as modified teaches the limitations of claim 15, as indicated above. Valiquette as modified further teaches wherein the plant seeds are of a plant capable of growing aeroponically (Valiquette - Page 2, paragraph [0021]), said plant selected from grasses, leafy greens, vine plants and herbs (Valiquette - vine crops and leafy greens; Page 9, paragraph [0132)).
Regarding claim 17, Valiquette as modified teaches the limitations of claim 15, as indicated above and further teaches adding to the soilless nutrient medium, compounds for enhancing root and AMF growth (Demaris - Growth inoculum comprises sources of carbon, nitrogen, vitamins, and minerals; 
Regarding claim 18, Valiquette as modified teaches the limitations of claim 17, as indicated above. Valiquette as modified further teaches wherein the compounds for enhancing root and AMF growth are hydrophobic particles of vermiculite or perlite, sterile sphagnum peat moss, ground dolomitic lime and/or combinations thereof (Valiquette - vermiculite is located in a soilless substratum; See page 2, paragraph [0023)).
Regarding claim 23, Valiquette as modified teaches the limitations of claim 15, as indicated above. Valiquette as modified further teaches wherein the AMF are from the Glomus clade (Valiquette - mycorrhizal inoculation (Glomus irregulare, Glomus mossae, Glomus etunicatum, Glomus fasciculatum spp); Page 3, paragraph [0043)).
Claims 20, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Valiquette in view of Duponnois, Demaris, Weathers, Renzhong and Thompson as applied to claims 15, 16, 17, 18 and 23  above, and further in view of Greenshields, hereinafter Valiquette, Duponnois, Demaris, Weathers, Renzhong, Thompson and Greenshields.
Regarding claim 20, Valiquette as modified teaches the limitations of claim 15, as indicated above and further teaches wherein the composition for stimulating AMF and root growth comprises enriched nutrient medium and one or more stimulators (Demaris - carbon, nitrogen, vitamins, minerals; Page 4, paragraph [0030]). 
Valiquette as modified does not teach natural stimulators. 
Greenshields teaches using a natural stimulator to stimulate plant growth (biochanin A; Page 36, paragraph [0153)).
It would have been an obvious to one having ordinary skill in the art at the time the invention was made as substitution of functional equivalent to substitute biochanin A of Valiquette, as modified, 
Regarding claim 21, Valiquette as modified teaches the limitations of claim 20, as indicated above. Valiquette as modified does teach wherein the one or more natural stimulators are bacterial- produced auxin (IAA), carotenoids or strigolactones (carotenoid derivatives), formononetin (biochanin A) (Greenshields - biochanin A; Page 36, paragraph [0153]).
Regarding claim 22, Valiquette as modified teaches the limitations of claim 21, as indicated above. Valiquette as modified does not teach wherein biochanin A is added in a concentration of 0.1 to ppm in the form of red clover extract and/or alfalfa sprout extract. 
Greenshields teaches wherein biochanin A is added in a concentration of 0.1 to 400 ppm in the form of red clover extract and/or alfalfa sprout extract.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add biochanin A of Valiquette, as modified, in view of Greenshields in a concentration of 0.1 to 400 ppm since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. In re Aller, 105 USPQ 233. The motivation of adding biochanin A at a concentration of 0.1 to 400 ppm would be to provide a natural stimulator at a level that would enhance plant growth while avoiding the negative effects if applied at excessive concentrations.
Response to Arguments
Applicant's arguments filed 7/28/2021 have been fully considered but they are not fully persuasive.
Applicant argued “With regard to claim 3, the recitation of the term "optional" does not, without more, render claims indefinite. See Ex parle Cordova, 10 USPQ2d 1949, 1988 ("The use of the alternative expression "optionally" in the rejected claims does not obfuscate the subject matter appellants regard as their invention.") and Ex parte Wu, 10 USPQ2d 2031, (BPAI 1988), (finding no difficulty in determining the scope of a claim reciting composition consisting of three components and, optionally, a fourth component).”
Applicant’s arguments, see page 3, filed 7/28/2021, with respect to the 112 rejection of claim 3 and the recitation of the term "optional" have been fully considered and are persuasive.  The rejection of 02/02/2021 has been withdrawn. 
Applicant argued “Valiquette does not teach upper and lower strata separated by a 50-micron to 100-micron mesh or an ultrasonic nebulizer to atomize liquid natural stimulator compounds into the aeroponic chamber. Because the cited reference does not teach all limitations of the present claims, a rejection based on obviousness is improper.” Also “An obviousness rejection fails if the prior art does not disclose all claim limitations. In re Zurko, 258 F.3d 1379, 1385-86 (Fed. Cir. 2001)”.
In response, while Valiquette does not teach a 50-micron to 100-micron mesh or an ultrasonic nebulizer it would have been obvious to one of ordinary skill in the art incorporate the teachings of Weathers to provide 50-micron or 90-micron mesh as doing so would allow growth of the rootzone through the mesh into the lower strata while also containing the nutrient medium and Renzhong to provide an ultrasonic nebulizer which atomizes water as doing so would provide a watering method for the AMF system that can effectively distribute water throughout the chamber where it can reach the roots of the plants. The reasoning for combination of these references is also explained in the rejection above.
Applicant argued “Weathers does not teach the use of 50-micron or 90-micron mesh to grow plants and fungi; instead, Weathers teaches the use of a relatively open mesh to grow only fungi, or a 50-micron or 90-micron mesh to grow only plants. 
Thus, those skilled in the art would recognize that the Weathers reference does not provide any motivation for modifying the teachings of the system of Valiquette to grow plants and AMF in a system with 50-micron or 90-micron mesh separating the upper stratum from the lower stratum. Additionally, those skilled in the art would recognize that the Weathers reference teaches away from using a 50-micron or 90-micron mesh to grow fungi. Therefore, those skilled in the art would not have been motivated to create a system as claimed.”
In response, Weathers teaches the use of a 50-micron or 90-micron mesh to grow plans or to grow fungi and does not teach that the mesh cannot be used to grow both simultaneously. Therefore, it would be obvious to grow both fungi and plants at the same time using the mesh of Weathers. Reasons for combination are further explained in the rejection of claim 1, above.
Applicant argued “Valiquette does not teach upper and lower strata separated by a 50- micron to 100-micron mesh or an ultrasonic nebulizer to atomize liquid natural stimulator compounds into the aeroponic chamber” and “Because the cited references do not teach all limitations of the present claims, an obviousness rejection based on this combination of references is improper” in regard to the rejections made to claims 3-5 and 9-10.
In response, while Valiquette does not teach a 50-micron to 100-micron mesh or an ultrasonic nebulizer it would have been obvious to one of ordinary skill in the art incorporate the teachings of Weathers to provide 50-micron or 90-micron mesh as doing so would allow growth of the rootzone through the mesh into the lower strata while also containing the nutrient medium and Renzhong to provide an ultrasonic nebulizer which atomizes water as doing so would provide a watering method for the AMF system that can effectively distribute water throughout the chamber where it can reach the 
Applicant argued “Valiquette, Renzhong, and/or a combination thereof, do not teach a fungi growth system comprising an ultrasonic nebulizer to atomize liquid natural stimulator compounds into the aeroponic chamber. 
Renzhong teaches a nebulizer/atomizer that only atomizes water in a system to modify the humidity of a fungi culture shelf. Based on these teachings, the skilled artisan would not be motivated to apply a culture medium in a soilless system using an atomizer/nebulizer, wherein said atomized culture medium is capable of nurturing plant roots and AMF growing thereon. 
Because the cited references do not teach all limitations of the present claims, an obviousness rejection based on this combination of references is improper.”
In response, Renzhong teaches an ultrasonic atomizer which atomizes a liquid (water) into a chamber which contains growing fungi (Abstract). It would have been obvious to one of ordinary skill in the art to use the ultrasonic atomizer of Renzhong to apply natural stimulator compounds and optionally, water, nutrients, or a combination thereof into an aeroponic chamber, as doing so provides an efficient nutrient and water distribution method for growing fungi. The reasons for combination are further explained in the rejection of claim 1, above.
Regarding claims 15-18 applicant argued “Valiquette does not teach a method of cultivating an AMF using a system in which an upper and lower strata are separated by a 50-micron to 100-micron mesh and which comprises an ultrasonic nebulizer to atomize liquid natural stimulator compounds into an aeroponic chamber. Therefore, the Applicants assert that are claim limitations are not taught by Valiquette” and “Because the cited references do not teach all limitations of the present claims, an obviousness rejection based on this combination of references is improper.”

Regarding claims 19-22 applicant argues “Valiquette does not teach a method of cultivating AMF using a system in which the upper and lower strata are separated by a 50-micron to 100-micron mesh and that has an ultrasonic nebulizer to atomize liquid natural stimulator compounds into an aeroponic chamber on plant roots having AMF growing thereon.”	
In response, Valiquette teaches a method for cultivating an arbuscular mycorrhizal fungi (AMF) using a system with an upper and lower strata that are separated and in the alternative, an aeroponic chamber. Weathers teaches 50-micron to 100-micron mesh (nylon strips 10 can have openings of 50 micron or 90 micron). Renzhong teaches an ultrasonic nebulizer (ultrasonic atomizer 9; Fig. 1) is used to atomize liquid compositions (ultrasonic atomizer atomizes clean water from the water storage box 7; Paragraph [0024)) and wherein the atomized liquid compositions can atomize liquid (ultrasonic atomizer atomizes clean water from the water storage box 7; Paragraph [0024)]). It would have been obvious to one of ordinary skill in the art to apply the teachings of Weathers and Renzhong to Valiquette to arrive at the claimed invention, the reasons for which are described in the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI A BRADBERRY whose telephone number is (571)270-3354.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.A.B./               Examiner, Art Unit 3643                                                                                                                                                                                         

/DAVID J PARSLEY/               Primary Examiner, Art Unit 3643